Citation Nr: 0947594	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
bipolar disorder.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to bipolar disorder.  

3.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to bipolar disorder.  

4.  Entitlement to service connection for degenerative 
arthritis, claimed as secondary to bipolar disorder.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

6.  Whether a May 2006 substantive appeal was timely 
filed.  




REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


INTRODUCTION

The Veteran had active service from July 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
bipolar disorder has been productive of irritability, anger, 
and depression; flattened affect, unusual speech pattern, 
impaired judgment, memory loss or a difficulty in 
understanding complex commands have not been shown.  

2.  Arteriosclerotic heart disease was not manifest during 
service; cardiovascular pathology was not identified until 
late 2002; the current arteriosclerotic heart disease is 
unrelated to service.

3.  Fibromyalgia was not manifest during service; pathology 
related to fibromyalgia was not identified until November 
2003; the current fibromyalgia is unrelated to service.

4.  Degenerative arthritis was not manifest during service; 
arthritic pathology was not identified until October 2002; 
the current degenerative arthritis is unrelated to service.

5.   The Veteran is service-connected for bipolar disorder, 
evaluated at 30 percent; the combined service-connected 
disability rating is 30 percent.

6. The evidence does not show that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disability.

7.  The RO issued notice of its December 2004 rating decision 
and of the Veteran's appellate rights by letter dated on 
December 29, 2004, which was sent to his address of record.  

8.  The RO received the notice of disagreement in January 
2005 and issued a statement of the case on February 9, 2006.  
The statement of the case was sent to the Veteran's address 
of record.   

9.  A substantive appeal was not received until May 2006.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9413 
(2009).  

2.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  Degenerative arthritis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

6.  The Veteran's substantive appeal of the December 2004 
rating decision was not timely filed.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 20.200, 
20.301, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.  

I.  Increased Rating for a Bipolar Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board notes that the Veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the Veteran is currently-assigned a 30 percent 
rating for bipolar disorder.  In order to be entitled to the 
next-higher 50 percent rating, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

After a review of the evidence, the Board concludes that a 
rating in excess of 30 percent is not warranted.  First, the 
Veteran has not displayed a flattened affect or abnormal 
speech patterns.  Although his speech was described as loud 
and rapid at an October 2006 VA mental health session, the 
physician noted that he was angry with the VA for denying a 
claim at the time.  

Similarly, a VA physician in June 2006 noted that the 
Veteran's affect was hostile and angry most of the time, but 
that he could be very pleasant and charming when he wanted to 
be.  By January 2007, his speech was normal as to rate, 
rhythm, and volume, although his affect was angry.  At the 
October 2007 VA mental disorders examination, his speech was 
normal in both rate and volume and his affect was 
appropriate.  

Next, the evidence also indicates that the Veteran does not 
have difficulty with memory and complex commands, nor does he 
have impaired judgment or difficulty with abstract thinking.  
A VA mental health report in June 2006 found that his 
intelligence was normal or above normal and that his insight 
was good in that he knew what he was angry about.  Moreover, 
his judgment was fairly good in that he knew he should not 
act upon his angry thoughts.  Thought production and 
progression were normal.  

Although his thoughts were described as illogical and angry 
with limited insight and judgment at an October 2006 VA 
mental health session, the physician noted that he was angry 
with the VA for denying a claim at the time.  However, by 
January 2007, his insight was good and his judgment and 
cognition were intact.  Similarly, at his October 2007 VA 
mental disorders examination, his memory was within normal 
limits.  Moreover, he was found to be oriented to person, 
place, and time.  

Much of the Veteran's symptomatology concerns disturbances in 
mood.  These symptoms, however, were not consistent 
throughout the period on appeal.  For example, a June 2006 VA 
mental health note indicated that his mood was fairly good, 
as the Veteran was not elated or depressed.  Although his 
mood was described as "hypomanic" at an October 2006 VA 
mental health session, the physician noted that he was angry 
with the VA for denying a claim at the time.  In January 
2007, his mood was still described as angry.  He was noted to 
be evasive and suspicious at his October 2007 VA mental 
disorders examination.  

Finally, the Veteran's PTSD symptoms have not significantly 
impaired his ability to maintain social and occupational 
relationships.  At his October 2007 VA mental disorders 
examination, he described working as a truck driver to avoid 
interaction with others, and frequently switched jobs to 
avoid conflicts with others.  However, he also lived with his 
girlfriend of 10 years, and described their relationship as 
"ever improving."  

The Veteran also talked to his mother everyday and enjoyed 
her company.  Although he indicated that he had little in 
common with and was not close with his two siblings, he 
nonetheless maintained communications with then.  He also 
stated that he conversed with friends, although he was 
"selective" about choosing his friends.  

Therefore, when viewing the Veteran's symptoms in the context 
of the criteria for a 50 percent disability rating, the Board 
concludes that his symptomatology more closely approximates a 
30 percent disability rating.  Although he contends that he 
has irritability and depressions in mood, these symptoms 
alone do not warrant a 50 percent disability rating.  

In concluding that an initial disability rating in excess of 
30 percent is not warranted, the Board has also considered 
the Global Assessment of Functioning (GAF) scores assigned 
throughout the course of the claim.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).

Here, the Veteran was assigned GAF scores of 50 in June 2006, 
of 42 in October 2006, of 60 in January 2007, and of 60 in 
October 2007.  As such, throughout the course of the appeal, 
the Veteran's GAF scores have ranged from 42 to 60, 
reflecting "serious" symptoms to "moderate" symptoms.

Despite the seriousness of the symptoms associated with the 
GAF scores ranging from 42 to 50, a higher rating is not 
warranted on this basis because the objective evidence is not 
commensurate with such GAF scores.  As discussed above, the 
Veteran did not demonstrate circumstantial speech or a 
flattened affect.  Rather, the overall disability picture is 
more commensurate with GAF scores in the 51 to 60 range

Further, the October 2007 VA examiner noted that he lived 
with his girlfriend of 10 years and kept in close touch with 
his mother.  He also maintained contact with his two 
siblings, as well as a small circle of friends.

The Board has also considered statements by the Veteran.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, bipolar disorder is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis. 

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which PTSD is evaluated, more probative than 
assessments by the Veteran of the severity of his disability.

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in January 2008, the amendment 
is applicable to the current claim. 
	
	Arteriosclerotic Heart Disease
	
	The Veteran alleges that his currently-diagnosed 
arteriosclerotic heart disease developed secondary to his 
service-connected bipolar disorder.  
	
	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the heart or any symptoms 
reasonably attributed thereto.  Significantly, on his 
February 1973 Report of Medical History, he self-reported 
that he never suffered from heart trouble, palpitation, or a 
pounding heart.  Similarly, his May 1973 Report of Medical 
Examination at discharge indicated that his heart thrust, 
size, rhythm, and sounds were within normal limits. 
Therefore, no chronic cardiovascular disorder was noted in 
service.
	
	Next, post-service evidence does not reflect cardiovascular 
symptomatology for many years after service discharge.  
Specifically, the Veteran first complained of chest 
discomfort in late 2002, and underwent quadruple coronary 
artery bypass surgery in January 2003.  This is the first 
recorded symptomatology related to a cardiovascular disorder, 
coming approximately 30 years after discharge.  Therefore, 
the medical evidence does not reflect continuity of 
symptomatology.
	
	However, the Veteran does not contend that his 
arteriosclerotic heart disease was incurred in service.  
Rather, he argues that it developed secondary to his service-
connected bipolar disorder.  
	
	Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's cardiovascular disorder to active duty or to any 
service-connected disability, despite his contentions to the 
contrary.    
	
	To that end, the Board places significant probative value on 
treatment records which list hypertension, tobacco use, and 
hypercholesterolemia, as well as obesity, gender, and 
advanced age, as present risk factors associated with the 
Veteran's cardiovascular disorder.  Significantly, his 
bipolar disorder is not included as a risk factor or 
contributing factor in the development of his heart disease.  
	
	Moreover, the Veteran was afforded a VA mental disorders 
examination in October 2007, at which time the examiner did 
not associate arteriosclerotic heart disease with diagnosed 
bipolar disorder, nor did the Veteran mention 
arteriosclerotic heart disease in connection with his bipolar 
disorder.  
	
	Significantly, there is no medical opinion of record linking 
the Veteran's arteriosclerotic heart disease to active 
service or to his bipolar disorder.  Although he has 
submitted Internet articles discussing cardiovascular disease 
and metabolic risk factors in male patients with bipolar 
disorder, this evidence merely suggested trends across the 
national population and did not offer an opinion specific to 
the Veteran's disorder.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.
	
	Fibromyalgia
	
	The Veteran alleges that his diagnosed fibromyalgia developed 
secondary to his service-connected bipolar disorder.  
	
	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to chronic pain or any symptoms 
reasonably attributed thereto.  Significantly, on his 
February 1973 Report of Medical History, he self-reported 
that he never suffered from arthritis, rheumatism, bursitis, 
painful shoulders or elbows, foot trouble, or recurrent back 
pain.
	
	Similarly, his May 1973 Report of Medical Examination at 
discharge indicated that his upper extremities, lower 
extremities, feet, spine, and other musculoskeletal systems 
were within normal limits  Therefore, no symptoms associated 
with fibromyalgia were noted in service.
	
	Next, post-service evidence does not reflect fibromyalgia for 
many years after service discharge.  Specifically, the 
Veteran was first diagnosed with generalized arthralgias in 
November 2003 and with fibromyalgia in November 2004.  This 
is the first recorded symptomatology related to a 
fibromyalgia, coming approximately 30 years after discharge.  
Therefore, the medical evidence does not reflect continuity 
of symptomatology.
	
	However, the Veteran does not contend that his fibromyalgia 
was incurred in service.  Rather, he argues that it developed 
secondary to his service-connected bipolar disorder.  In this 
case, the Board finds that the weight of the competent 
evidence does not attribute the Veteran's fibromyalgia to 
active duty or to any service-connected disability, despite 
his contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
the report of an October 2007 VA mental disorders 
examination, at which time the examiner did not associate 
fibromyalgia with the Veteran's diagnosed bipolar disorder, 
nor did the Veteran mention fibromyalgia in connection with 
his bipolar disorder.  
	
	Significantly, there is no medical opinion of record linking 
the Veteran's fibromyalgia to active service or to his 
bipolar disorder.  Although he has submitted Internet 
articles discussing the prevalence of psychiatric disorders 
in fibromyalgia patients, this evidence merely suggested 
trends across the national population and did not offer an 
opinion specific to the Veteran's disorder.  Furthermore, the 
article suggested that fibromyalgia caused psychiatric 
disorders, not vice versa as the Veteran argues here.  
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.
	
	Degenerative Arthritis

	The Veteran alleges that his currently-diagnosed degenerative 
arthritis developed secondary to his service-connected 
bipolar disorder.  
	
	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to degenerative arthritis or any 
symptoms reasonably attributed thereto.  Significantly, on 
his February 1973 Report of Medical History, he self-reported 
that he never suffered from arthritis, rheumatism, bursitis, 
painful shoulders or elbows, foot trouble, or recurrent back 
pain.
	
	Similarly, his May 1973 Report of Medical Examination at 
discharge indicated that his upper extremities, lower 
extremities, feet, spine, and other musculoskeletal systems 
were within normal limits  Therefore, no symptoms associated 
with degenerative arthritis were noted in service.
	
	Next, post-service evidence does not reflect arthritic 
symptomatology for many years after service discharge.  
Specifically, the Veteran first complained of pain in his 
hands, elbows, and knees in October 2002, which was later 
diagnosed as arthritis.  VA radiology conducted in September 
2003 revealed mild arthritic changes in his bilateral 
shoulders and knees.  This is the first recorded 
symptomatology related to degenerative arthritis, coming 
nearly 30 years after discharge.  Therefore, the medical 
evidence does not reflect continuity of symptomatology.
	
	However, the Veteran does not contend that his degenerative 
arthritis was incurred in service.  Rather, he argues that it 
developed secondary to his service-connected bipolar 
disorder.  In this case, the Board finds that the weight of 
the competent evidence does not attribute the Veteran's 
arthritis to active duty or to any service-connected 
disability, despite his contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
the report of an October 2007 VA mental disorders 
examination, at which time the examiner did not associate 
degenerative arthritis with the Veteran's diagnosed bipolar 
disorder, nor did the Veteran mention arthritis in connection 
with his bipolar disorder.  As such, there is no medical 
opinion of record linking the Veteran's degenerative 
arthritis to active service or to his bipolar disorder.  
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

With respect to all the service-connection claim, the Board 
has considered the Veteran's statements asserting a nexus 
between his currently-diagnosed disorders and his service-
connected bipolar disorder.  While he is competent to report 
symptoms as they come to him through his senses, these 
disorders are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

III.  TDIU

The Veteran asserts that he is unemployable due to his 
service-connected bipolar disorder.  Total disability is 
considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2009).  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a) (2009).

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the Veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2009).  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or a veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2009).

In this case, the Veteran's sole service-connected 
disability, bipolar disorder, is evaluated at 30 percent 
disabling.  The combined service-connected disability rating 
is thus 30 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Thus, the percentage criteria for TDIU are not met.  
38 C.F.R. § 4.16(a) (2009).

As the Veteran fails to meet the applicable percentage 
standards, the Board will now consider whether he is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  He is 
approximately 59 years of age and has a high school 
education.  He indicated, in a December 2002 VA treatment 
note, that he "works on cars" but had not worked in one 
month due to severe bilateral shoulder pain.  At a May 2003 
VA treatment session, he indicated that he also sold 
insurance as an occupation.

However, in a July 2005 Social Security Administration (SSA) 
decision, it was indicated that the Veteran's past relevant 
work was as a tractor trailer driver, which was considered 
medium and semiskilled.  He alleged disability commencing on 
July 31, 2001, and the SSA concluded that there was no 
evidence that he engaged in substantial gainful activity 
since then.  

The SSA determined that the Veteran was prevented from 
performing even sedentary work on a sustained basis due to 
physical impairments such as coronary artery disease, 
hypertension, degenerative osteoarthritis, and fibromyalgia.  
His July 2005 SSA Disability Determination listed "ASHD" 
(arteriosclerotic heart disease) as the primary diagnosis and 
"Osteoarthritis" as the secondary diagnosis relating to his 
disability determination.  

Significantly, the Veteran's bipolar disorder was not 
considered by the SSA in its disability determination.  
Moreover, a April 2005 Psychiatric Review Technique conducted 
in development of his SSA disability claim concluded that his 
affective disorders and personality disorders did not result 
in severe impairment.  

At the October 2007 VA mental disorders examination, the 
Veteran explained that he liked trucking because he did not 
have to deal with a lot of people, although he was never able 
to work fulltime at it.  He denied any history of being 
terminated from a job, but said that he voluntarily left jobs 
to avoid conflicts with others.  His jobs usually lasted less 
than one year, and he conceded that his heart problems 
eventually limited his ability to work.  

The threshold question is whether the Veteran's single 
service-connected disability precludes him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 
358 (1991).  For a veteran to prevail on a claim for a TDIU, 
the record must reflect some factor which takes his or her 
case outside the norm.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, the Board finds that the 
evidence does not show that the Veteran's service-connected 
disability precludes more than marginal employment.  At his 
October 2007 VA mental disorders examination, the examiner 
noted that since separating from service, the Veteran began 
but did not complete a college degree and worked "little and 
sporadically."  He continued that the Veteran's personality 
disorder likely played a significant role in his workplace 
problems and his overall underachievement.  

Although the role of the Veteran's mood disorder in his 
chronically low level of work functioning was less clear, the 
examiner opined that it likely exacerbated chronic problems 
with social interaction (such as getting along with others, 
tolerating conflict, and resolving interpersonal conflict 
successfully).  The examiner further opined that his 
depression was associated with prominent apathy and low 
energy, both of which are detrimental to work performance.  

However, the Board reiterates that the sole fact that a 
claimant's service-connected disability is detrimental to 
work performance is not enough and that the ultimate question 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether his 
disability affects work performance or whether he can find 
employment. 

The competent evidence does not reflect that the Veteran is 
unemployable due to his bipolar disorder.  Rather, the 
evidence suggests that he is unemployable due to nonservice-
connected disorders such as arteriosclerotic heart disease 
and degenerative arthritis.  

The Board acknowledges the Veteran's belief that his service-
connected disabilities are of such severity as to warrant 
entitlement to TDIU; however, the Board finds the medical 
findings, which directly address the Veteran's capacity or 
employment, to be more probative than his assessment of the 
severity of his disabilities.

In conclusion, the Board finds that the percentage criteria 
set forth at 38 C.F.R. § 4.16(a) have not been met, and the 
evidence does not demonstrate that the Veteran is 
unemployable due to service-connected disabilities.  Although 
the record suggests that finding suitable employment may be 
difficult for the Veteran, there is no competent medical 
opinion suggesting that he is incapable of performing the 
physical and mental acts required of sedentary employment by 
reason of his service-connected bipolar disorder alone.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  The appeal 
is denied.

IV.  Timeliness of May 2006 Substantive Appeal 

The Veteran argues that he filed a timely substantive appeal 
in response to the RO's December 2004 rating decision.  

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2009).  A substantive appeal is timely if it 
is received within one year of the date the veteran was 
notified of the denial of his claim, or within 60 days after 
the statement of the case was issued, whichever period is 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2009).  

The 60-day period may be extended for a reasonable period on 
request for good cause shown.  38 U.S.C.A. § 7105(d)(3) (West 
2002).  Regulations further specify that a request for such 
an extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303 
(2009).  

In this case, the RO initially denied the Veteran's claim for 
service connection for an anxiety disorder (also claimed as a 
"nervous disorder" and "mental problems") in a December 
2004 rating decision.  He was notified of this decision by 
letter dated December 29, 2004.  The RO received his notice 
of disagreement in January 2005, and issued a statement of 
the case on February 9, 2006.  

The December 2004 notice letter and February 2006 statement 
of the case were sent to his address of record.  There is no 
indication from documents in the claims folder or allegation 
that either communication was returned as undeliverable or 
otherwise not received.  

Pursuant to VA law and regulation, the Veteran had one year 
from the date of the notification of the RO's adverse 
determination, at issue, or 60 days from the date of the 
issuance of the statement of the case, whichever is later, in 
which to file his substantive appeal.  The RO received the 
Veteran's substantive appeal on May 24, 2006, more than one 
year after notification of the December 2004 rating decision 
and more than 60 days after the issuance of the February 2006 
statement of the case.  Therefore, the substantive appeal was 
not timely filed.  

In correspondence dated in July 2006, the Veteran claimed 
that he never received a statement of the case and that he 
had mailed several substantive appeals to the RO.  However, 
the record reflects that all relevant documents were sent to 
his address of record.  Furthermore, the record does not 
contain any other substantive appeal submitted by the Veteran 
prior to May 24, 2006.  

In the absence of a timely filed substantive appeal, the 
Board has no jurisdiction to adjudicate the underlying issue 
of service connection for an anxiety disorder (also claimed 
as a "nervous disorder" and "mental problems") prior to 
June 2006, when he filed to reopen the previously-denied 
claim.  Therefore, the appeal is denied.

V.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in September 2006 and March 2008 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in September 2006 
and March 2008, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, SSA records, and private treatment 
records.  Further, the Veteran submitted additional records, 
medical literature, and lay statements in support of his 
claim.  

Next, a specific VA medical opinion pertinent to the issues 
on appeal was obtained in October 2007.  The Board finds that 
the examination was adequate for evaluation purposes.  
Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 30 percent for a bipolar disorder is 
denied.

Service connection for arteriosclerotic heart disease is 
denied.

Service connection for fibromyalgia is denied.

Service connection for degenerative arthritis is denied.

TDIU is denied.

The May 2006 substantive appeal was not timely filed.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


